Title: General Orders, 4 October 1781
From: Washington, George
To: 


                  
                     
                     Head Quarters before York Thursday October 4th 1781
                     Parole Gaudaloupe.
                     C. signs. Dunkirk. Newport.
                  
                  For the day tomorrow
                  Major General LincolnLt Colonel AdamsMajor WyllisB.M. CoxThe order of the 5th of July last respecting the assembling of the General Officers and heads of Departments at Head Quarters at 2 oClock is to be strictly attended to.
                  The Quarter Master General is now and upon every changes of position to furnish the General with the Return of the Quarters of the General Officers (when they are out of Camp) and those of the Heads of Departments, that there may be no difficulty in sending to them.
                  The order for keeping the men constantly supplied with two days Provisions, especially of Bread, is to be strictly observed.
                  Every Deserter from the American Troops, after this public Notice is given who shall be found within the Enemies lines at York, if the place falls into our hands, will be instantly Hanged.
                  All fresh parties of Militia and others coming into Camp are to be immediately reported at Head Quarters.
                  Commanding Officers of Brigades and Corps are desired to make report as soon as may be of the Officers Non Commissioned Officers and soldiers of their respective Commands that have been killed or wounded since the Arrival of the Army on this ground.
                  In future all officers commanding parties on any kind of duty are desired to make a return of their killed and Wounded to the General Officer of the day as soon as they are relieved, that he may insert the same in his Report to the Commander in Chief.
                  The General Congratulates the Army upon the brilliant success of the Allied Troops near Gloucester--He requests the Duke de Lauzan to accept his particular thanks for the Judicious disposition and the decisive Vigour with which he charged the Enemy—and to communicate his Warmest Acknowledgements to the Gallant Officers and men by whom he was so admirably seconded—He feels peculiar satisfaction at the inconsiderable loss on our part, that no ill effects are to be apprehended from the Honorable Wounds which have been received in this affair--and that at so small an Expence, the Enemy amounting to six hundred Horse and foot were compleatly repulsed and Reconducted to their very lines.
                  The Corps of the Allied Army were the Duke de Louzerns Legion and the Militia Granadiers of Mercer.
                  The following is the list of our killed and Wounded, and as far as can be gathered of the Enemies—The Duke de Louzerns Legion had three Hessians killed—Captains Billy Dillon and Dutester with eleven Hessians Wounded (the Officers very slightly)—three Horses killed and four wounded.
                  The Enemys loss in killed and Wounded exceeds Fifty including the Commanding Officer of the Infantry killed, and Colonel Tarlton badly wounded.
                  Permission may be granted to the sutlers to sell liquors and refreshments to the Army under such regulations as the Quarter Master General shall establish: upon complyance with which they will meet with due incouragement, and protection in their persons and property.
                  6 Caps 12 Sub. 18 serjeants and three hundred Rank and file from Waynes Brigade for Picquet this Night.
                  Covering party the Maryland Brigade, to Parade as usual.  For making Fascines Tomorrow, Hazens Brigade: to parade at six in the Morning on their own parade, where they will receive orders.
                  Four hundred men from the Militia properly Officered to parade Tomorrow Morning 6 oClock in front of Lawsons Brigade, to make Fascines &ca as they will be directed.
               